Citation Nr: 1223833	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  05-17 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic arthritis, status post (s/p) left knee medial collateral ligament repair with crepitation and painful motion.


REPRESENTATION

Appellant represented by:	Ron C. Adams, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978 and from January 1979 to January 1983.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO).  The Board remanded the case to the RO for additional development in January 2009.  The Board issued a decision granting a separate rating for instability in January 2011.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR) which was adopted by the Court in an Order dated in November 2011, the parties agreed to vacate the Board's decision.  The case has now been returned to the Board.

The Veteran testified before a decision review officer (DRO) at the RO in May 2006.

The Veteran's electronic Virtual VA file was reviewed in connection with his claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  

REMAND

In the JMR, the parties agreed without citation to any evidence of record that the Veteran could possibly have ratable symptoms of the residuals of a medial collateral ligament repair and partial meniscectomy other than pain, limitation of motion, and instability.  The Veteran was already rated for limitation of motion, and the Board granted a separate rating for instability in the January 2011 decision.  However, the record does not document symptoms other than pain, limitation of motion, and instability.  Therefore, a remand is necessary in order for all symptoms of the Veteran's left knee surgery to be documented including whether there are any additional ratable symptoms.  

In the JMR, the parties also noted that some VA treatment records reflected that the Veteran reported that his knee sometimes gave way, and this was attributed to quadriceps weakness.  The parties agreed that it was necessary to determine whether the Veteran's knee injury, ligament surgery in 1977, the partial meniscectomy in April 2005, or the residuals of these events caused damage or deterioration of the quadriceps muscle.  A remand is therefore necessary in order to allow an examination addressing this issue.

Further, given the time that has elapsed since the last VA examination and the time that medical records were obtained, more recent treatment records should be obtained and associated with the claims file and the Veteran should be afforded a new VA examination addressing the current severity of his symptoms.  

Accordingly, the case is REMANDED for the following action:

1. Request that that the Veteran identify all treatment that he received for his left knee since March 2009.  If authorized, request all identified treatment records and associate any records received with the claims file.  If records are identified but cannot be obtained, this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  Obtain all VA treatment records since March 2009 and associate any records received with the claims file.
  
3.  Then, schedule the Veteran for a VA examination of his left knee disability.  Request that the examiner review the claims file and note the review in the examination report.  Request that the examiner provide clinical observations and appropriate imaging studies to identify all symptoms and functional deficits of the left knee disability.  The examiner should specifically identify all symptoms referable to the Veteran's left knee medial collateral ligament repair, to include whether the partial meniscectomy and any residuals cause symptoms other than painful limited motion and instability.  The examiner should also indicate whether the Veteran's knee disability or the surgery for that disability caused weakness or damage of the Veteran's left quadriceps, and if so, whether the left quadriceps deficit causes pain, limitation of motion, instability, or other separate functional deficits.

4.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for a rating in excess of 10 percent for degenerative arthritis with limitation of motion and 10 percent for instability of the left knee as residuals of a left knee medial collateral ligament repair.   If any benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


